IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KELLY PRICE,1                                 §
                                                  §   No. 282, 2021
           Respondent Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN-07-05893
    HARRY BROOKS,                                 §   Petition No. 20-00100
                                                  §
           Petitioner Below,                      §
           Appellee.                              §


                                Submitted: February 18, 2022
                                Decided: April 6, 2022
                                Corrected: April 7, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s order dated August 24, 2021. The appellee (“Father”) filed a petition in the

Family Court seeking increased time with the parties’ children, who since the

parties’ divorce in 2009 had been visiting with Father on an alternating-weekend

basis in accordance with an agreement between the parties. The Family Court

appropriately considered the best-interest factors set forth in 13 Del. C. § 722. In



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
determining the residential arrangement for the children, the Family Court acted

within its broad discretion.2 Factual findings will not be disturbed on appeal unless

they are clearly erroneous, and when the determination of facts turns on a question

of the credibility of the witnesses appearing before the trial court, we will not

substitute our opinion for that of the trier of fact.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice




2
  See Russell v. Stevens, 2007 WL 3215667, at *2 (Del. Nov. 1, 2007) (affirming Family Court’s
residential-placement determination and stating that when the Family Court appropriately
considers and weighs each of the best-interest factors, the “law vests wide discretion in the trial
court to determine where custody shall be placed”).
3
  Shimel v. Shimel, 2019 WL 2142066, at *2 (Del. May 14, 2019).
                                                2